Order entered August 26, 2015




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-15-00718-CV

                             RSL FUNDING, LLC, ET AL., Appellants

                                                V.

                                  RICKEY NEWSOME, Appellee

                          On Appeal from the 193rd Judicial District Court
                                       Dallas County, Texas
                              Trial Court Cause No. DC-14-14580-L

                                             ORDER
        We GRANT appellants’ August 25, 2015 unopposed motion to amend their brief. We

ORDER the amended brief tendered to this Court by appellants on August 25, 2015 filed as of

the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE